
	

113 S2218 IS: Subnational Visa Waiver Program Act of 2014
U.S. Senate
2014-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2218
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2014
			Ms. Hirono (for herself, Mr. Lee, Mr. Kirk, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  for the eligibility of certain territories and regions for designation for
		  participation in the visa waiver program and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the Subnational Visa Waiver Program Act of 2014.2.Eligibility of certain
			 territories and regions for designation for participation in visa waiver
			 programSection 217(c) of the
			 Immigration and Nationality Act (8 U.S.C. 1187(c)) is amended by adding at
			 the
			 end the following new paragraph:
			
				(12)Eligibility of
				certain territories and regions for designation as program
				countriesA territory or region of a country—
					(A)shall be eligible for designation as a program country for purposes of this subsection if such
			 territory or region is accorded treatment under a particular law of the
			 United States, or any provision thereof, different from that accorded to
			 the country of which it is a part; and(B)may be designated
				as a program country for purposes of this subsection if such
			 territory or
				region meets requirements applicable for such designation in this
				subsection.
					.
		
